Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2022

The Court of Appeals hereby passes the following order:

A22D0389. IN THE INTEREST OF G. L., A CHILD (FATHER).

      The father of minor child G. L. has filed a timely application for discretionary
review of the juvenile court’s order finding G. L. to be a dependent child, awarding
temporary custody of G. L. to the Monroe County Division of Family and Children
Services, suspending visitation between the father and G. L., and entering a
restraining order prohibiting the father from contacting G. L.1
      Although an application is ordinarily required to appeal from an order granting
a temporary restraining order, see OCGA § 5-6-35 (a) (9), “[a]n order within a
[dependency] proceeding deciding temporary custody of the child is a ‘final order,’
within the meaning of OCGA § 5-6-34 (a) (1), from which a direct appeal lies.” In the
Interest of A. T., 309 Ga. App. 822, 824, n. 3 (711 SE2d 382) (2011) (punctuation
omitted); accord In the Interest of S. J., 270 Ga. App. 598, 608 (1) (a) (607 SE2d 225)
(2004). Because the father challenges the dependency order, not merely the
restraining order, it appears that he is entitled to a direct appeal. See Ferguson v.
Composite State Bd. of Med. Examiners, 275 Ga. 255, 257 (1) (564 SE2d 715) (2002)
(“Where both the direct and discretionary appeal statutes are implicated, it is always
the underlying subject matter that will control whether the appeal must be brought
pursuant to OCGA § 5-6-34 or OCGA § 5-6-35.”).
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this


      1
        The father initially filed his application in the Supreme Court of Georgia,
which transferred it to this Court. See Case No. S22D0910 (Apr. 25, 2022).
application is hereby GRANTED. The father shall have 10 days from the date of this
order to file a notice of appeal with the trial court, if he has not already done so. The
clerk of the juvenile court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/01/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.